
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

Loan No. 4128


OWNERSHIP PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT


        THIS OWNERSHIP PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this
"Agreement") is made as of December 31, 2003, by OMEGA HEALTHCARE
INVESTORS, INC., a Maryland corporation (the "Pledgor"), in favor of GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in its capacity as Agent
for the Lenders (as Agent and Lenders are defined in the Loan Agreement defined
below).

RECITALS

        R-1. The following entities are collectively referred to as "Borrowers"
and each, individually, as a "Borrower": Omega Acquisition Facility I, LLC, a
Delaware limited liability company, and each other entity which is hereafter
joined to the Loan Agreement (as defined below) as a Borrower.

        R-2. Pursuant to a certain Loan Agreement of even date herewith (as the
same may be amended, modified, renewed or restated from time to time, the "Loan
Agreement"), Lenders have agreed to make available to Borrowers the Loan (as
defined in the Loan Agreement) in the maximum principal amount of up to
$50,000,000. Borrowers have also executed and delivered the Notes (as defined in
the Loan Agreement). The terms and provisions of the Loan Agreement and Notes
are hereby incorporated by reference in this Agreement.

        R-3. All capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement.

        R-4. The term "Obligations" as used herein means (a) the principal of,
and interest on, the Notes and all other sums, fees, charges and expenses due or
payable under this Agreement or the other Loan Documents, (b) all agreements and
covenants with and obligations to Agent and/or Lenders arising under, out of, or
as a result of or in connection with the Loan Documents, (c) all amounts
advanced by Agent and/or any Lender to preserve, protect, defend, and enforce
its rights under this Agreement and the other Loan Documents or in the
Collateral encumbered by the Loan Documents, and all reasonable expenses
incurred by Agent and/or Lenders in connection therewith, and (d) any and all
other present and future indebtedness, liabilities and obligations of every kind
and nature whatsoever of Borrowers to Agent and/or Lenders, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, joint
or several, both now and hereafter existing, or due or to become due, in each
case subject to and in accordance with the terms and conditions of the Loan
Agreement and the other Loan Documents.

        R-5. As a condition to making the Loan, Agent and Lenders have required
the Pledgor to execute and deliver this Agreement as additional security for the
Loan.

        R-6. Pledgor is the sole member or sole shareholder of each Borrower
and, as such, will derive substantial benefit by reason of Lenders making the
Loan.

AGREEMENT

        NOW, THEREFORE, as security for the Obligations, and to induce Lenders
to make the Loan, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor and Agent, for itself and
Lenders, hereby covenant and agree as follows:

        1.     Grant of Assignment and Security Interest. Pledgor hereby
pledges, assigns and grants to Agent, for the benefit of Lenders, a security
interest in the following property of Pledgor (collectively, the "Collateral"),
whether now existing or hereafter created or arising:

        (a)   all of the stock, shares, member interests and other equity
ownership interests in each Borrower now or hereafter held by Pledgor
(collectively, the "Ownership Interests") and all of the

--------------------------------------------------------------------------------

Pledgor's rights to participate in the management of each Borrower, all rights,
privileges, authority and powers of the Pledgor as owner or holder of its
Ownership Interests in each Borrower, including, but not limited to, all
contract rights, voting rights, general intangibles, accounts and payment
intangibles related thereto, all rights, privileges, authority and powers
relating to the economic interests of the Pledgor as owner or holder or its
Ownership Interests in each Borrower, including, without limitation, all
contract rights, general intangibles, accounts and payment intangibles related
thereto, all options and warrants of the Pledgor for the purchase of any
Ownership Interests in any Borrower, all documents and certificates representing
or evidencing the Pledgor's Ownership Interests in any Borrower, all of
Pledgor's right, title and interest to receive payments of principal and
interest on any loans and/or other extensions of credit made by the Pledgor to
each Borrower, and any other right, title, interest, privilege, authority and
power of the Pledgor in or relating to each Borrower, all whether now existing
or hereafter arising, and whether arising under any operating agreement, bylaws,
certificate of formation, articles of organization or other organization or
governing documents of any Borrower (as the same may be amended, modified or
restated from time to time) or otherwise, or at law or in equity and all books
and records of the Pledgor pertaining to any of the foregoing and all options,
warrants, distributions, investment property, cash, instruments and other rights
and options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests, and the Pledgor
shall promptly thereafter deliver to Agent a certificate duly executed by the
Pledgor describing such percentage interests, options or warrants and certifying
that the same have been duly pledged hereunder;

        (b)   all rights to receive cash distributions, income, profits, losses
and capital distributions (including, but not limited to, distributions in kind
and liquidating dividends) and any other rights and property interests related
to the Ownership Interests;

        (c)   all other securities, instruments or property (including cash)
paid or distributed in respect of or in exchange for the Ownership Interests,
whether or not as part of or by way of spin-off, merger, consolidation,
dissolution, reclassification, combination or exchange of stock (or other
ownership interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

        (d)   all proceeds (both cash and non-cash) of the foregoing, whether
now or hereafter arising under the foregoing.

        2.     Registration of Pledge in Books of Borrowers; Application of
Proceeds. Pledgor hereby authorizes and directs each Borrower to register
Pledgor's pledge to Agent of the Collateral on the books of each Borrower and,
following written notice to do so by Agent after the occurrence of an "Event of
Default" (as defined in Section 7 below) under this Agreement, to make direct
payment to Agent of any amounts due or to become due to Pledgor with respect to
the Collateral. During the continuation of an Event of Default, any moneys
received by Agent shall be applied to the Obligations in such order and manner
of application as Agent may from time to time determine in its sole discretion.

        3.     Rights of Pledgor in the Collateral. Until any Event of Default
occurs under this Agreement, Pledgor shall be entitled to exercise all voting
rights and to receive all dividends and other distributions that may be paid on
any Collateral and that are not otherwise prohibited by the Loan Documents. Any
cash dividend or distribution payable in respect of the Collateral that is, in
whole or in part, a return of capital or that is made in violation of this
Agreement or the Loan Documents shall be received by Pledgor in trust for Agent,
shall be paid immediately to Agent and shall be retained by Agent as part of the
Collateral. Upon the occurrence and during the continuation of an Event of
Default, the Pledgor shall, at the written direction of Agent, immediately send
a written notice to each Borrower instructing each Borrower, and shall cause
each Borrower, to remit all cash and other distributions payable with respect to
the Ownership Interests (until such time as Agent notifies Pledgor that such
Event of Default has ceased to exist) directly to Agent. Nothing contained in
this Section 3 shall be deemed to

2

--------------------------------------------------------------------------------


permit the payment of any sum or the making of any distribution which is
prohibited by any of the Loan Documents, if any.

        4.     Representations and Warranties of Pledgor. Pledgor hereby
represents and warrants to Agent and Lenders as follows:

        (a)   Pledgor has not heretofore transferred, pledged, assigned or
otherwise encumbered any of its rights in or to the Collateral.

        (b)   Pledgor is not prohibited under any agreement with any other
person or entity, or under any judgment or decree, from the execution and
delivery of this Agreement or the performance or discharge of the obligations,
duties, covenants, agreements, and liabilities contained in this Agreement.

        (c)   No action has been brought or, to Pledgor's knowledge, threatened
that might prohibit or interfere with the execution and delivery of this
Agreement or the performance or discharge of the obligations, duties, covenants,
agreements, and liabilities contained in this Agreement.

        (d)   Pledgor has full power and authority to execute and deliver this
Agreement, and the execution and delivery of this Agreement do not conflict with
any agreement to which Pledgor is a party or any applicable law, order,
ordinance, rule, or regulation to which Pledgor is subject or by which it is
bound and does not constitute a default under any agreement or instrument
binding upon Pledgor.

        (e)   This Agreement has been properly executed and delivered and
constitutes the valid and legally binding obligation of Pledgor and is fully
enforceable against Pledgor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors' rights generally and except that the
remedy of specific performance and other equitable remedies are subject to
judicial discretion.

        (f)    Pledgor has good, valid and clear title to the Collateral.
Pledgor is the sole legal, record and beneficial owner of all of the Ownership
Interests, free and clear of all security interests, pledges, voting trusts,
agreements, liens, claims and encumbrances whatsoever, other than the security
interests, pledges, assignments and liens granted under this Agreement or the
other Loan Documents.

        (g)   There exist no membership or other certificates evidencing the
Ownership Interests or other Collateral as of the date hereof.

        5.     Covenants of Pledgor. Pledgor hereby covenants and agrees as
follows:

        (a)   To do or cause to be done all things necessary to preserve and to
keep in full force and effect its interests in the Collateral, and to defend, at
its sole expense, the title to the Collateral and any part of the Collateral;

        (b)   To cooperate fully with Agent's and Lenders' efforts to preserve
the Collateral and to take such actions to preserve the Collateral as Agent may
in good faith direct;

        (c)   To cause each Borrower to maintain proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to the Collateral and which reflect the lien of Agent
on the Collateral;

        (d)   To deliver immediately to Agent any certificates that may be
issued following the date of this Agreement representing the Ownership Interests
or other Collateral, and to execute and deliver to Agent, for the benefit of
Lenders, one or more transfer powers, in form and content satisfactory to Agent,
pursuant to which Pledgor assigns, in blank, all Ownership Interests and

3

--------------------------------------------------------------------------------




other Collateral (collectively, the "Transfer Powers") which Transfer Powers
shall be held by Agent as part of the Collateral;

        (e)   To authorize Agent to file such financing statements as Agent may
request with respect to the Collateral, and to take such other steps as Agent
may from time to time reasonably request to perfect Agent's security interest in
the Collateral under applicable law;

        (f)    Not to sell, discount, allow credits or allowances, assign,
extend the time for payment on, convey, lease, assign, transfer or otherwise
dispose of the Collateral or any part of the Collateral;

        (g)   After the occurrence of an Event of Default under the Loan
Documents (including but not limited to this Agreement), and written notice
thereof from Agent to Borrowers or Pledgor (except that during any bankruptcy or
insolvency proceeding affecting any Borrower or Pledgor, no notice shall be
required) not to receive any dividend or distribution or other benefit with
respect to Borrowers, and not to vote, consent, waive or ratify any action
taken, that would violate or be inconsistent with any of the terms and
provisions of this Agreement, or any of the other Loan Documents or that would
materially impair the position or interest of Agent in the Collateral or dilute
the Ownership Interests pledged to Agent under this Agreement;

        (h)   Not to sell or otherwise dispose of, or create, incur, assume or
suffer to exist any lien upon any of the Collateral, other than liens in favor
of Agent granted under this Agreement or the other Loan Documents;

        (i)    Not to amend, modify or terminate the Interest Rate Agreement
without the prior written consent of Agent, which consent shall not be
unreasonably withheld with respect to a proposed amendment or modification; and

        (j)    That Pledgor consents to the admission of Agent (and its assigns
or designee) as a member or stockholder of each Borrower, as applicable, upon
Agent's acquisition of any of the Ownership Interests.

        6.     Rights of Agent. Agent may from time to time and at its option
(i) require Pledgor to, and Pledgor shall, periodically deliver to Agent records
and schedules, which show the ownership status of the Collateral and such other
matters which affect the Collateral; (ii) during normal business hours and upon
two (2) Business Days prior notice given orally or in writing to Pledgor, verify
the Collateral and inspect the books and records of each Borrower and make
copies of or extracts from the books and records; and (iii) notify any
prospective buyers or transferees of the Collateral or any other persons of
Agent's interest in the Collateral. Pledgor agrees that Agent may at any time
take such steps as Agent deems reasonably necessary to protect Agent's interest
in and to preserve the Collateral.

        7.     Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (an "Event of Default")
under this Agreement:

        (a)   breach of any covenant, representation or warranty of Pledgor
hereunder which is not cured within thirty (30) days after written notice
thereof from Agent to Pledgor; provided, however, if such breach cannot by its
nature be cured within thirty (30) days, and Pledgor diligently pursues the
curing thereof (and then in all events cures such failure within ninety
(90) days after the original notice thereof), Pledgor shall not be in default
hereunder; provided, further, that such cure period shall not apply to the
breach of any representation or warranty which, by its nature, is not curable;
or

        (b)   the occurrence of an Event of Default under the Loan Agreement or
any other Loan Document.

        8.     Rights of Agent Following Event of Default. Upon the occurrence
and continuance of an Event of Default, at the option of Agent or at the
direction of the Requisite Lenders, the Indebtedness (as

4

--------------------------------------------------------------------------------

defined in the Loan Agreement) shall become immediately due and payable upon
written notice to Pledgor or Borrowers and Agent and Lenders shall be entitled
to all of the rights and remedies provided in the Loan Documents or at law or in
equity. Each remedy provided in the Loan Documents is distinct and cumulative to
all other rights or remedies under the Loan Documents or afforded by law or
equity, and may be exercised concurrently, independently, or successively, in
any order whatsoever. In addition to all other rights and remedies granted to it
under this Agreement, the Loan Agreement and the other Loan Documents, if any
Event of Default shall have occurred and be continuing and upon either
acceleration of the Loan in accordance with the terms and conditions of the Loan
Agreement or the maturity of the Loan and Borrowers fail to pay the
Indebtedness, Agent may do one or more of the following:

        (a)   Proceed to perform or discharge any and all of Pledgor's
obligations, duties, responsibilities, or liabilities and exercise any and all
of its rights in connection with the Collateral for such period of time as Agent
may deem appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;

        (b)   Do all other acts which Agent may deem necessary or proper to
protect Agent's security interest in the Collateral and carry out the terms of
this Agreement;

        (c)   Exercise all voting and management rights of Pledgor as to
Borrowers or otherwise pertaining to the Collateral, and Pledgor, forthwith upon
the request of Agent, shall use its best efforts to secure, and cooperate with
the efforts of Agent to secure (if not already secured by Agent), all the
benefits of such voting and management rights.

        (d)   Sell the Collateral in any manner permitted by the UCC; and upon
any such sale of the Collateral, Agent may (i) bid for and purchase the
Collateral and apply the expenses of such sale (including, without limitation,
reasonable attorneys' fees) as a credit against the purchase price or (ii) apply
the proceeds of any sale or sales to other persons or entities, in whatever
order Agent in its sole discretion may decide, to the expenses of such sale
(including, without limitation, reasonable attorneys' fees), to the Indebtedness
(as defined in the Loan Agreement), and the remainder, if any, shall be paid to
Pledgor or to such other person or entity legally entitled to payment of such
remainder; and

        (e)   Proceed by suit or suits in law or in equity or by any other
appropriate proceeding or remedy to enforce the performance of any term,
covenant, condition, or agreement contained in this Agreement, and institution
of such a suit or suits shall not abrogate the rights of Agent to pursue any
other remedies granted in this Agreement or in any other Loan Document or to
pursue any other remedy available to Agent either at law or in equity.

        Agent shall have all of the rights and remedies of a secured party under
the UCC and other applicable laws. All reasonable costs and expenses, including
reasonable attorneys' fees and expenses, incurred or paid by Agent in exercising
or protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest thereafter at the Default Rate (as defined in the Loan
Agreement) from the date of payment until repaid in full and shall, along with
the interest thereon, constitute and become a part of the Obligations secured by
this Agreement.

        Pledgor hereby constitutes Agent as the attorney-in-fact of Pledgor
after the occurrence of an Event of Default under the Loan Documents (including
but not limited to this Agreement) and upon either acceleration of the Loan in
accordance with the terms and conditions of the Loan Agreement or the maturity
of the Loan and Borrowers fail to pay the Indebtedness, Agent may take such
actions and execute such documents as Agent may deem appropriate in the exercise
of the rights and powers granted to Agent in this Agreement, including, but not
limited to, filling-in blanks in the Transfer Power to cause a transfer of the
Ownership Interests and other Collateral pursuant to a sale of the Collateral.
The power of attorney granted hereby shall be irrevocable and coupled with an
interest and

5

--------------------------------------------------------------------------------


shall terminate only upon the payment in full of the Obligations. Pledgor shall
indemnify and hold Agent harmless for all losses, costs, damages, fees, and
expenses suffered or incurred in connection with the exercise of this power of
attorney and shall release Agent from any and all liability arising in
connection with the exercise of this power of attorney, except that Pledgor
shall have no obligation to indemnify or release Agent under this Section 8 with
respect to matters arising from or as a result of Agent's gross negligence or
willful misconduct.

        9.     Performance by Agent. During the continuance of an Event of
Default and upon either acceleration of the Loan in accordance with the terms
and conditions of the Loan Agreement or the maturity of the Loan and Borrowers
fail to pay the Indebtedness, Agent, without waiving or releasing any of the
Obligations or any Event of Default, may (but shall be under no obligation to)
at any time thereafter perform such conditions, terms or covenants for the
account and at the expense of Pledgor, and may enter upon the premises of
Pledgor for that purpose and take all such action on the premises as Agent may
consider necessary or appropriate for such purpose. All sums paid or advanced by
Agent in connection with the foregoing and all costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) incurred in
connection with the foregoing, together with interest thereon at the Default
Rate, from the date of payment until repaid in full, shall be paid by Pledgor to
Agent on demand and shall constitute and become a part of the Obligations
secured by this Agreement.

        10.   Indemnification. Neither Agent nor Lenders shall in any way be
responsible for the performance or discharge of, and neither Agent nor Lenders
hereby undertakes to perform or discharge of, any obligation, duty,
responsibility, or liability of Pledgor in connection with the Collateral or
otherwise. Pledgor hereby agrees to indemnify Agent and Lenders and hold Agent
and Lenders harmless from and against all losses, liabilities, damages, claims,
or demands suffered or incurred by reason of this Agreement or by reason of any
alleged responsibilities or undertakings on the part of Agent or Lenders to
perform or discharge any obligations, duties, responsibilities, or liabilities
of Pledgor in connection with the Collateral or otherwise; provided, however,
that the foregoing indemnity and agreement to hold harmless shall not apply to
losses, liabilities, damages, claims, or demands suffered or incurred as a
result of Agent's or any Lender's own gross negligence or willful misconduct.
Upon written request by Agent or Requisite Lenders, Pledgor will undertake, at
its own cost and expense, on behalf of Agent and Lenders, using counsel
reasonably satisfactory to Agent, the defense of any legal action or proceeding
whether or not Agent or Lenders shall be a party and for which Agent or Lenders
is entitled to be indemnified pursuant to this Section 10; provided, however, at
Agent's or Requisite Lenders' option and upon prior written notice to Pledgor,
Agent may, at Pledgor's expense, prosecute or defend any third party claim or
action involving the validity or enforceability of Agent's liens on the
Collateral or this Agreement. Agent shall have no duty to collect any amounts
due or to become due in connection with the Collateral or enforce or preserve
Pledgor's rights under this Agreement.

        11.   Termination. Upon indefeasible payment in full of the Obligations,
and termination of any further obligation of Lenders to extend any credit to
Borrowers under the Loan Documents, this Agreement shall terminate and Agent
shall promptly execute appropriate documents to evidence such termination.

        12.   Release. Without prejudice to any of Agent's rights under this
Agreement, Agent may take or release other security for the payment or
performance of the Obligations, may release any party primarily or secondarily
liable for the Obligations, and may apply any other security held by Agent to
the satisfaction of the Obligations.

        13.   Pledgor's Liability Absolute. The liability of Pledgor under this
Agreement shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against Pledgor or any other person, nor against
other securities or liens available to Agent, its successors, assigns, or
agents. Pledgor waives any right to require that resort be had to any security
or to any balance of any deposit account or credit on the books of Agent in
favor of any other person.

6

--------------------------------------------------------------------------------

        14.   Preservation of Collateral. Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral and
in preserving rights under this Agreement if Agent takes action for those
purposes as Pledgor may reasonably request in writing, provided, that failure to
comply with any such request shall not, in and of itself, be deemed a failure to
exercise reasonable care, and no failure by Agent to preserve or protect any
rights with respect to the Collateral or to do any act with respect to the
preservation of the Collateral not so requested by Pledgor shall be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral.

        15.   Private Sale. Pledgor recognizes that Agent may be unable to
effect a public sale of the Collateral by reason of certain provisions contained
in the federal Securities Act of 1933, as amended, and applicable state
securities laws and, under the circumstances then existing, may reasonably
resort to a private sale to a restricted group of purchasers who will be obliged
to agree, among other things, to acquire the Collateral for their own account
for investment and not with a view to the distribution or resale of the
Collateral. Pledgor agrees that a private sale so made may be at a price and on
other terms less favorable to the seller than if the Collateral were sold at
public sale and that Agent has no obligation to delay sale of the Collateral for
the period of time necessary to permit Pledgor, even if Pledgor would agree to
register or qualify the Collateral for public sale under the Securities Act of
1933, as amended, and applicable state securities laws. Pledgor agrees that a
private sale made under the foregoing circumstances and otherwise in a
commercially reasonable manner shall be deemed to have been made in a
commercially reasonable manner under the UCC.

        16.   General.

        (a)   Final Agreement and Amendments. This Agreement, together with the
other Loan Documents, constitutes the final and entire agreement and
understanding of the parties and any term, condition, covenant or agreement not
contained herein or therein is not a part of the agreement and understanding of
the parties. Neither this Agreement, nor any term, condition, covenant or
agreement hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

        (b)   Waiver. No party hereto shall be deemed to have waived the
exercise of any right which it holds hereunder unless such waiver is made
expressly and in writing (and, without limiting the generality of the foregoing,
no delay or omission by any party hereto in exercising any such right shall be
deemed a waiver of its future exercise). No such waiver made in any instance
involving the exercise of any such right shall be deemed a waiver as to any
other such instance, or any other such right. No single or partial exercise of
any power or right shall preclude other or further exercise of the power or
right or the exercise of any other power or right. No course of dealing between
the parties hereto shall be construed as an amendment to this Agreement or a
waiver of any provision of this Agreement. No notice to or demand on Pledgor in
any case shall thereby entitle Pledgor to any other or further notice or demand
in the same, similar or other circumstances.

        (c)   Headings. The headings of the Sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

        (d)   Construction. As used herein, all references made (i) in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the Pledgor
represents and warrants that such Recitals are true and correct.

7

--------------------------------------------------------------------------------




        (e)   Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Pledgor, Agent and Lenders and their respective
heirs, personal representatives, successors and assigns hereunder. In the event
of any assignment or transfer by Agent of any of the Pledgor's obligations under
the Loan Documents or the Collateral therefor, Agent thereafter shall be fully
discharged from any responsibility with respect to such Collateral so assigned
or transferred, but Agent shall retain all rights and powers given by this
Agreement with respect to any of the Pledgor's obligations under the Loan
Documents or Collateral not so assigned or transferred. Pledgor shall have no
right to assign or delegate its rights or obligations hereunder.

        (f)    Severability. If any term, provision, covenant or condition of
this Agreement or the application of such term, provision, covenant or condition
to any party or circumstance shall be found by a court of competent jurisdiction
to be, to any extent, invalid or unenforceable, the remainder of this Agreement
and the application of such term, provision, covenant, or condition to parties
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term, provision, covenant
or condition shall be valid and enforced to the fullest extent permitted by law.

        (g)   Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and sent in accordance with Section 9.8
of the Loan Agreement.

        (h)   Remedies Cumulative. Each right, power and remedy of Agent as
provided for in this Agreement, or in any of the other Loan Documents or now or
hereafter existing by law, shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Agreement,
or in any of the other Loan Documents or now or hereafter existing by law, and
the exercise or beginning of the exercise by Agent of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by Agent of any other rights, powers or remedies.

        (i)    Time of the Essence; Survival; Joint and Several Liability. Time
is of the essence of this Agreement and each and every term, covenant and
condition contained herein. All covenants, agreements, representations and
warranties made in this Agreement or in any of the other Loan Documents shall
continue in full force and effect so long as any of the obligations of any party
under the Loan Documents (other than Agent) remain outstanding. Each persons or
entity constituting Pledgor shall be jointly and severally liable for all of the
obligations of Pledgor under this Agreement.

        (j)    Further Assurances. Pledgor hereby agrees that at any time and
from time to time, at the expense of Pledgor, Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that Agent may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby, or to
enable Agent or any of its agents to exercise and enforce its rights and
remedies under this Agreement with respect to any portion of such collateral.

        (k)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original, but all of
which shall constitute one in the same instrument. As used in this Agreement,
the term "this Agreement" shall include all attachments, exhibits, schedules,
riders and addenda.

        (l)    Costs. Pledgor shall be responsible for the payment of any and
all reasonable fees, costs and expenses which Agent and/or Lenders may incur by
reason of this Agreement, including but not limited to the following: (i) any
taxes of any kind related to any property or interests assigned or pledged
hereunder; (ii) expenses incurred in filing public notices relating to any
property or interests assigned or pledged hereunder; and (iii) any and all
costs, expenses and fees (including, without limitation, reasonable attorneys'
fees and expenses and court costs and fees), whether or

8

--------------------------------------------------------------------------------




not litigation is commenced, incurred by Agent and/or Lenders in protecting,
insuring, maintaining, preserving, attaching, perfecting, enforcing, collecting
or foreclosing upon any lien, security interest, right or privilege granted to
Agent and/or Lenders or any obligation of Pledgor under this Agreement, whether
through judicial proceedings or otherwise, or in defending or prosecuting any
actions or proceedings arising out of or related to this Agreement or any
property or interests assigned or pledged hereunder.

        (m)  No Defenses. Pledgor's obligations under this Agreement shall not
be subject to any set-off, counterclaim or defense to payment that Pledgor now
has or may have in the future.

        (n)   Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement,
all directors, officers, employees and agents of Pledgor or of its affiliates
shall be deemed to be employees or managing agents of Pledgor for purposes of
all applicable law or court rules regarding the production of witnesses by
notice for testimony (whether in a deposition, at trial or otherwise). Pledgor
in any event will use all commercially reasonable efforts, in compliance and in
accordance with applicable law, to produce in any such dispute resolution
proceeding, at the time and in the manner requested by Agent or any Lender, all
persons and entities, documents (whether in tangible, electronic or other form)
or other things under its control and relating to the dispute in any
jurisdiction that recognizes that (or any similar) distinction.

        (o)   GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS. PLEDGOR, AGENT AND EACH LENDER HEREBY CONSENT TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND
PLEDGOR, AGENT AND EACH LENDER IRREVOCABLY AGREE THAT, SUBJECT TO AGENT'S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS (UNLESS OTHERWISE SPECIFIED THEREIN) SHALL
BE LITIGATED IN SUCH COURTS. PLEDGOR, AGENT AND EACH LENDER EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS. PLEDGOR, AGENT AND EACH LENDER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON PLEDGOR, AGENT AND EACH LENDER BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO PLEDGOR, AGENT AND LENDERS AT THE
ADDRESSES SET FORTH IN SECTION 10.7 OF THE LOAN AGREEMENT.

        (p)   WAIVER OF JURY TRIAL. PLEDGOR, AGENT AND EACH LENDER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. PLEDGOR,
AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH OF
THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
PLEDGOR, AGENT AND LENDERS WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

        (q)   Loan Agreement Governs. The Loan is governed by the terms and
conditions set forth in the Loan Agreement and the other Loan Documents, and in
the event of any conflict between the

9

--------------------------------------------------------------------------------




terms of this Agreement and the terms of the Loan Agreement, the terms of the
Loan Agreement shall control; provided, however, that in the event there is any
apparent conflict between any particular term or condition which appears in both
this Agreement and the Loan Agreement and it is possible and reasonable for the
terms of both this Agreement and the Loan Agreement to be performed or complied
with, then notwithstanding the foregoing, both the terms of this Agreement and
the Loan Agreement shall be performed and complied with.

SIGNATURE PAGE FOLLOWS

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, intending to be legally bound, and intending that
this instrument constitute an instrument executed under seal, each of the
parties hereto has caused this Ownership Pledge, Assignment and Security
Agreement to be executed under seal as of the day and year first above written.

    PLEDGOR:
 
 
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name: Daniel J. Booth
Title: Chief Operating Officer
 
 
AGENT:
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name: Brad Haber
Title: Authorized Signatory

11

--------------------------------------------------------------------------------

NOTICE OF PLEDGE

TO:Omega Acquisition Facility I, LLC and each other entity which is hereafter
joined to the Loan Agreement as a Borrower

        Notice is hereby given that, pursuant to an Ownership Pledge, Assignment
and Security Agreement of even date with this Notice of Pledge (the
"Agreement"), from the undersigned (the "Pledgor") to General Electric Capital
Corporation, as Agent for the Lenders ("Agent"), in connection with financing
arrangements in effect between Lenders and Borrowers, Pledgor has pledged and
assigned to Agent and granted to Agent, for the benefit of itself and Lenders, a
continuing first priority security interest in, all of its right, title and
interest, whether now existing or hereafter arising or acquired, in, to, and
under the following (collectively, the "Collateral"):

        (a)   all of the stock, shares, member interests and other equity
ownership interests in each Borrower now or hereafter held by Pledgor
(collectively, the "Ownership Interests") and all of the Pledgor's rights to
participate in the management of each Borrower, all rights, privileges,
authority and powers of the Pledgor as owner or holder of its Ownership
Interests in each Borrower, including, but not limited to, all contract rights
and voting rights related thereto, all rights, privileges, authority and powers
relating to the economic interests of the Pledgor as owner or holder or its
Ownership Interests in each Borrower, including, without limitation, all
contract rights related thereto, all options and warrants of the Pledgor for the
purchase of any Ownership Interests in each Borrower, all documents and
certificates representing or evidencing the Pledgor's Ownership Interests in
each Borrower, all of Pledgor's right, title and interest to receive payments of
principal and interest on any loans and/or other extensions of credit made by
the Pledgor to each Borrower, and any other right, title, interest, privilege,
authority and power of the Pledgor in or relating to each Borrower, all whether
now existing or hereafter arising, and whether arising under any operating
agreement of each Borrower (as the same may be amended, modified or restated
from time to time), and the certificate of formation or existence of each
Borrower (as the same may be amended, modified or restated from time to time) or
otherwise, or at law or in equity and all books and records of the Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and the Pledgor shall promptly thereafter
deliver to Agent a certificate duly executed by the Pledgor describing such
percentage interests, options or warrants and certifying that the same have been
duly pledged hereunder;

        (b)   all rights to receive cash distributions, profits, income, losses
and capital distributions (including, but not limited to, distributions in kind
and liquidating dividends) and any other rights and property interests related
to the Ownership Interests;

        (c)   all other securities, instruments or property (including cash)
paid or distributed in respect of or in exchange for the Ownership Interests,
whether or not as part of or by way of spin-off, merger, consolidation,
dissolution, reclassification, combination or exchange of stock (or other
ownership interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

        (d)   all proceeds (both cash and non-cash) of the foregoing, whether
now or hereafter arising under the foregoing.

        Pursuant to the Agreement, each Borrower is hereby authorized and
directed to:

(i)register on its books Pledgor's pledge to Agent of the Collateral; and

(ii)upon the occurrence of an Event of Default under the Agreement (or prior
thereto, as may be required under the Agreement) and written notice from Agent
to Borrowers or Pledgor, make direct payment to Agent of any amounts due or to
become due to Pledgor that are attributable, directly or indirectly, to
Pledgor's ownership of the Collateral.

        Pledgor hereby requests Borrowers to indicate their acceptance of this
Notice of Pledge and consent to and confirmation of its terms and provisions by
signing a copy of this Notice of Pledge where indicated below and returning it
to Agent.

SIGNATURE PAGE FOLLOWS

--------------------------------------------------------------------------------

        Dated as of December 31, 2003

    PLEDGOR:
 
 
OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name: Daniel J. Booth
Title: Chief Operating Officer
ACKNOWLEDGED BY THE BORROWERS AS OF THE 31st DAY OF DECEMBER, 2003:
 
 
BORROWERS:
 
 
OMEGA ACQUISITION FACILITY I, LLC., a Delaware limited liability company
 
 
By:
 
Omega Healthcare Investors, Inc., a Maryland corporation, as the sole member of
such company
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name: Daniel J. Booth
Title: Chief Operating Officer

2

--------------------------------------------------------------------------------



QuickLinks


OWNERSHIP PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
